Citation Nr: 0607716	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-32 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an ear disorder, 
variously described as ear aches, nerve deafness, and 
punctured ear drums.

2.  Entitlement to service connection for Type II diabetes.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1959 to September 1961.  

The issues currently on appeal are before the Board of 
Veterans' Appeals (Board) from a June 2002 rating decision by 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2004, the case was remanded 
so that the appellant could be scheduled to appear at a 
travel Board hearing.  The RO scheduled him for a May 2005 
travel Board hearing, but he failed, without explanation, to 
report.  His request for a Board hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.704(d) (2005).  The 
appellant later, in October 2005, again informed VA that he 
wished to be scheduled for travel Board hearing.  As this 
request was not received by VA within 15 days of the 
"originally scheduled hearing date," pursuant to 38 C.F.R. 
§ 20.704(d), his request is denied.  


FINDING OF FACT

It is not shown that the veteran currently has an ear 
disorder (variously described as ear aches, nerve deafness, 
and punctured ear drums), Type II diabetes, a sinus disorder, 
or tinnitus.


CONCLUSION OF LAW

Neither an ear disorder (variously described as ear aches, 
nerve deafness, and punctured ear drums), Type II diabetes, a 
sinus disorder, nor tinnitus were incurred or aggravated 
during active duty service; and type II diabetes mellitus may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.326(a), 3.655 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a March 2002 
letter and an October 2003 statement of the case (SOC), 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  The SOC requested the veteran to "provide any 
evidence [in his] possession that pertains to his claim[s]."  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the SOC in 
October 2003.  The additional evidence consists primarily of 
random articles and advertisements from various newspapers 
and magazines.  The appellant has not submitted a written 
waiver of his right to have the evidence reviewed by the RO 
pursuant to 38 C.F.R. § 20.1304.  However, the Board is of 
the opinion that this evidence is not "relevant" to any of 
the issues on appeal, and, as such, remand is not necessary 
in this instance.  See 38 C.F.R. § 38 C.F.R. § 19.37(a).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Diabetes mellitus and "[o]ther organic diseases of the 
nervous system" may be presumed to have been incurred in 
service if it was compensably disabling within one year of 
the veteran's separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309.  Here, neither disorder is currently shown, 
or shown to have been manifested within that period of time.

A review of the service medical records shows that pertinent 
clinical findings reported in the course of the veteran's 
September 1959 induction examination and August 1961 
separation examination were all normal.  The post service 
evidence does not reveal the clinical presentation of 
diabetes mellitus to a compensable degree within one year of 
separation from active duty.  Indeed, there is neither 
competent evidence showing that the veteran has the claimed 
disabilities, nor competent evidence disorders linking any 
claimed disorder to service.  

While VA examinations have been ordered, the appellant has 
failed to report for those studies.  As the appellant has 
failed to report for VA examinations, examinations which may 
have shown that he actually has the claimed disorders, the 
Board has no other choice but to adjudicate these matters 
based upon the evidence of record.  See 38 C.F.R. § 3.655(b).  
Therefore, in the absence of proof of a present disability, 
there cannot be a valid claim of service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
claims are denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection for an ear disorder (variously described 
as ear aches, nerve deafness, and punctured ear drums), Type 
II diabetes, a sinus disorder, and tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


